MEMORANDUM OPINION
                                       No. 04-10-00596-CR

                                         Oscar JIMENEZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2001CR3903W
                          Honorable Raymond Angelini, Judge Presiding

Opinion by:      Catherine Stone, Chief Justice

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: June 1, 2011

AFFIRMED

           Based on Oscar Jimenez’s plea of true to violating the terms of his community

supervision, the trial court revoked Jimenez’s community supervision and sentenced him to four

years imprisonment in the underlying cause. Jimenez’s court-appointed attorney filed a brief

containing a professional evaluation of the record in accordance with Anders v. California, 386
U.S. 738 (1967). Counsel concludes that the appeal has no merit. Counsel provided Jimenez

with a copy of the brief and informed him of his right to review the record and file his own brief.
                                                                                     04-10-00596-CR


See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Jimenez filed a pro se

brief asserting that the sentence imposed by the trial court upon revocation was cruel and unusual

punishment that is constitutionally prohibited. The State responded to Jimenez’s pro se brief

contending: (1) his argument with regard to cruel and unusual punishment had not been

preserved for appellate review; and (2) the sentence was based on an agreement between the

State and the defense.

       After reviewing the record, counsel’s brief, Jimenez’s pro se brief, and the State’s brief,

we agree that the appeal is frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005) (noting court of appeals should not address merits of issues

raised in an Anders brief or a pro se response but should only determine if the appeal is

frivolous). The judgment of the trial court is affirmed. Appellate counsel’s motion to withdraw

is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute counsel will

be appointed. Should Jimenez wish to seek further review of this case by the Texas Court of

Criminal Appeals, Jimenez must either retain an attorney to file a petition for discretionary

review or Jimenez must file a pro se petition for discretionary review.           Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the

last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed with this court, after which it will be forwarded to

the Texas Court of Criminal Appeals.        See TEX. R. APP. P. 68.3, 68.7.       Any petition for

discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                 Catherine Stone, Chief Justice
DO NOT PUBLISH

                                                -2-